DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdraw Rejections
The rejection of claims 1-6, 9-12, 17, 18, 21, 22, 26, and 27, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdraw.  Applicant amended the base claims to remove the improper Markush grouping.
The rejection of claim(s) 1-6, 9-12,17,18, 21, 26, and 27, under 35 U.S.C. 102(a)(2) as being anticipated by Duchateau (US 2016/0184362 A1 effectively filed:5/29/2013), is withdrawn.  The amended claims now recite specific SEQ ID NOS for target sequences within the TRAC gene by the gRNA.  Duchateau does not disclose the claimed SEQ ID NOS.  As such, Duchateau does not disclose the amended claims.
The rejection of claims 6-8 and 18-20, under 35 U.S.C. 103 as being unpatentable over Duchateau (US 2016/0184362 A1 effectively filed:5/29/2013) as applied to claims 1-6, 9-12,17,18, 21, 26, and 27  above, and further in view of Meissner (US 2016/0348073 A1 effectively filed:3/27/2015), is withdraw.  This rejection is being withdrawn because closer prior art better addresses the limitations of the amended claims better than Duchateau.

The following rejection of record is modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 17-22, 26, and 27, as amended or originally presented, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meissner (US 2016/0348073 A1 effectively filed:3/27/2015).
Regarding claim 1, Meissner discloses there is a need for modified T cells (i.e. a cell comprising a modification in a gene) that overcome autoreactivity of the endogenous TCR.  The present invention utilizes genomic editing, such as a CRISPR and/or TALEN system to remove the above obstacles.  In a CRISPR system the Cas protein may be for example, Cas9 or Cpf1.  For example to overcome autoreactivity work detailed here designed and tested CRISPR/Cas guide RNAs(gRNAs) targeting the TCRa (i.e. TRAC) and TCRb chains and demonstrated high on-target activity and loss of TCR surface expression in Jurkat T cells and in primary human T cells ([0004] on page 1).  Meissener discloses a targeting domain that is complementary to a sequence of a TRAC gene, wherein the targeting domain comprising a nucleotide 
Regarding claim 2, Meissner discloses that in some embodiments the target motif is a 17 to 23-nucleotide DNA sequence having a 5’T-rech region (e.g.-TTTN motif) recognized by Acidaminococcus or Lachnospiraceae Cpf1([0192] on page 29).  Meissner discloses the targeting domains SEQ ID NOS: 9695; 9727; and 9776 that have 100% identity with SEQ ID NO:3583 of the claim.  Meissner discloses the targeting domains SEQ ID NO: 9776 that has 100% identity with SEQ ID NO:3566 of the claim.  Meissner discloses the targeting domains SEQ ID NO: 9771 that has 100% identity with SEQ ID NO:3517 of the claim.  Meissner discloses the targeting domains SEQ ID NOS: 9667; 9684; 9724; 3774; 9775 that have 100% identity with SEQ ID NO:3554 of the claim.  Thus Meissner expressly discloses all of the limitations of amended claim 2
Regarding claim 3, Meissner discloses that the a genomic modification in which the gene encoding the T cell receptor alpha chain locus on chromosome 14 has been cleaved or edited, e.g. to delete a third contiguous stretch of the ([0005] lines bridging col 1 and 2 on page 1).  Thus Meissner expressly discloses the gRNA is effective in generating a modification in the TRAC gene.
Regarding claims 6-8, Meissner discloses that in some embodiments, the cell or population thereof is a primary cell. In some embodiments, the cell or population thereof is a primary T cell (e.g., human). The T cell can be any T cell, including without limitation, cytotoxic T-cells (e.g., CD8+ cells), helper T-cells (e.g., CD4+ cells), memory 
Regarding claim 9, Meissner expressly discloses that the cells is an engineered cell as discussed above.
	Regarding claim 10, Meissner expressly discloses an engineered TCR T cell as described above.  Meissner also expressly discloses engineered cell can be a CAR T cell as well ([0082]).
	Regarding claim 17, Meissner expressly disclosed a population of T cell with a modified TRAC, as discussed above in the discussion of claim 1.
	Regarding claims 18-20, Meissner expressly discloses the claimed T cells as discussed above in the discussion of claims 6-8.
	Regarding claims 21 and 22, Meissner expressly discloses the engineered cell limitations as discussed above in the discussion of claims 9 and 10.
	Regarding claim 26, Meissner expressly discloses a modified immune cell (i.e. T cell) with modification of one or more of TRAC gene, as discussed above in the discussion of claim 1.
	Regarding claim 27, Meissner expressly discloses that the exogenous sequences used to make the modification in the cell can be delivered by electroporation ([0157]).  As such, Meissner expressly discloses the limitations of this claim.
	In conclusion, the prior art of Meissner anticipates the claims because it expressly discloses each and every limitation of the claimed cells.

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Meissner does not disclose each and every limitation of the amended claims.  In response, Applicant’s argument is respectfully not found persuasive because Meissner expressly discloses each and every limitation of the CRISPR and the gRNA with the targeting sequences of SEQ ID NO:3563. 3538, 3566; 3517, and 3454 as claimed by amendment.  See the modified rejection above for more detail.  Thus, contrary to Applicant’s assertion, Meissner continues to disclose all the limitations of the claims.

The following new rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) as applied to claims 1-3, 6-10, 17-22, 26, and 27 above, and further in view of Jantz (US 2017/0333481 A1 effectively filed 10/5/2015).

Jantz discloses a genetically modified cell comprising a modified T cell receptor (TCR) alpha constant region gene. Such a cell is a genetically-modified human T cell, or a genetically-modified cell derived from a human T cell. Further, such a cell has reduced cell-surface expression of the endogenous TCR when compared to an unmodified control cell (p. 2, [0016]). Jantz further discloses a method for producing a genetically-modified cell comprising a modified human TCR alpha constant region gene, the method comprising: (a) introducing into a cell: (i) a first nucleic acid sequence encoding an engineered nuclease; or (ii) an engineered nuclease protein; wherein the engineered nuclease produces a cleavage site at a recognition sequence within the human TCR alpha constant region gene; and (b) introducing into the cell a second nucleic acid sequence comprising an exogenous polynucleotide. In such a method, the cell is a human T cell or is derived from a human T cell. Additionally, the sequence of the exogenous polynucleotide is inserted into the human TCR alpha constant region gene at the cleavage site. Further, the genetically-modified cell has reduced cell-surface expression of the endogenous TCR when compared to an unmodified control cell (p. 3, [0033]).  Jantz further discloses the engineered nuclease is a recombinant meganuclease, a recombinant zinc-finger nuclease (ZFN), a recombinant transcription activator-like effector nuclease (TALEN), a CRISPR/Cas nuclease, or a megaTAL nuclease. In a particular embodiment of the method, the engineered nuclease is a recombinant meganuclease (p. 4, [0048]).  In a further embodiment of the method, the 
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could simply substitute the targeting sequence equivalent of SEQ ID NO:5, taught by Jantz, into the method of making a genetically modified T cell comprising a Cpf1 endonuclease and gRNA with a targeting sequence of SEQ ID NOS:3563, 3538, 3566, 3517, and/or 3454, taught by Meissner, to predictably arrive at the claim embodiments wherein the targeting domain has the sequence of SEQ ID NO:3535 as claimed.  An artisan would have a reasonable expectation of success because Jantz teaches that recognition sequence of SEQ ID NO:5 can be used with CRIPSR systems.  Thus Meissner in view of Jantz renders SEQ ID NO:3535 embodiments of claim 1 obvious.
Regarding the embodiments of the targeting domains of the gRNA having the sequences of SEQ ID NOS:3514 and 3451, neither Meissner nor Jantz teach these targeting sequences.  However, both provide guidance to multiple targeting sequence located throughout the human TRAC locus as discussed above and a means of 
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing that the methods of Meissner and/or Jantz could be used to develop a finite number of possible gRNA comprising finite number of possible targeting sequence that are 20-25 nucleic acids in length that can be used in the TRAC gene-editing method of Meissner to predictably arrive at a T cell comprising Cpf1 and a gRNA comprising the targeting sequences of SEQ ID NOS 3514 and 3451 as claimed.  An artisan would have a reasonable expectation of success because Meissner and Jantz provide successful means of developing gRNA that are able to target human TRAC and the human TRAC  sequence is a finite sequence that has been characterized in the prior art.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
In the present situation, rationales A, B, and E are applicable. The claimed method was known in the art at the time of filing as indicated by Meissner in view of Jantz. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Meissner (US 2016/0348073 A1 effectively filed:3/27/2015) as applied to claims 1-3, 6-10, 17-22, 26, and 27 above, and further in view of Welstead (US 2017/0175128 A1 effectively filed 4/18/2014).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Meissner teaches the claimed genetically modified cell as discussed above.  Meissner does not teach wherein the targeting domain comprising a nucleotide sequences of SEQ ID NO:3514 and 3541.

Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could simply substitute the targeting sequence equivalent of SEQ ID NO:476; 49436; or 43, taught by Welstead, into the method of making a genetically modified T cell comprising a Cpf1 endonuclease and gRNA with a targeting sequence of SEQ ID NOS:3563, 3538, 3566, 3517, and/or 3454, taught by Meissner to predictably arrive at the claim embodiments wherein the targeting domain has the sequence of SEQ ID NO:3541 and 3514.  An artisan would have a reasonable expectation of success because Welstead teaches that recognition sequence of SEQ ID NO:476; 49436; and 43 can be used with CRIPSR systems.  Thus Meissner in view of Jantz renders the SEQ ID NO:3541 and 3514embodiments of claim 1 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; 
In the present situation, rationales A, B, and E are applicable. The claimed method was known in the art at the time of filing as indicated by Meissner in view of Jantz. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites additional targeting domain sequences.  Thus amended claim 2 has the effect of broadening the group of selected sequences recited in the base claim.  As such, claim 2 is broadening the scope of claim 1, not narrowing it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objection
s 6 and 18 are objected to because of the following informalities:  In line (e) of both claims, the term “or” needs to be replaced with “and” because the phrase in which the term “or” resides in a Markush grouping and must be a closed group.  Appropriate correction is required.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632